Citation Nr: 0605836	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  97-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits based on the RO's grant of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).

(The issues of service connection for a cervical spine 
disorder and an increased rating for lumbar spine disability 
are the subjecs of a separate appellate decision.)


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2004 RO decision denying the appellant (the 
veteran's attorney) payment of attorney fees based on the 
RO's December 2003 grant of the veteran's claim for a TDIU.  
The appellant filed a Notice of Disagreement in June 2004.  
The RO issued a Statement of the Case in August 2004, and the 
appellant filed a Substantive Appeal later that month.  


FINDINGS OF FACT

1.  A TDIU issue was not reasonably raised as an underlying 
issue in the veteran's claim before the Board for an 
increased rating for low back strain.

2.  A final Board decision was not promulgated on the TDIU 
issue.


CONCLUSION OF LAW

The criteria for payment to the appellant of fees for 
attorney services from past-due benefits awarded to the 
veteran based on the RO's grant of a TDIU are not met.  
38 U.S.C.A. § 5904(d) (West 2002); 38 C.F.R. § 20.609 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 5904(c)(1), a fee may 
not be charged, allowed, or paid for an attorney's services 
with respect to services provided before the date on which 
the Board first makes a final decision in a case.  Such a fee 
may be charged, allowed, or paid in the case of services 
provided after such date only if an attorney is retained with 
respect to such case before the end of a 1-year period 
beginning on that date.

Under the provisions of 38 C.F.R. § 20.609(c), an attorney 
may charge fees only if both of the following conditions have 
been met: a final Board decision has been promulgated with 
respect to the issue involved, and the attorney was retained 
not later than 1 year following the date on which that Board 
decision was promulgated.  See In re Mason, 13 Vet. App. 79, 
83-86 (1999).

In In the Matter of the Fee Agreement of Smith, 4 Vet. 
App. 487, 490 (1993), the U.S. Court of Appeals for Veterans 
Claims (Court) held that, pursuant to 38 U.S.C.A. 
§ 5904(c)(1), a fee agreement may be entered into between a 
claimant and an attorney for services provided only after the 
Board makes a final decision on the issue involved in a case.  
In In the Matter of the Fee Agreement of Stanley,      10 
Vet. App. 104, 107 (1997), the Court also held that the issue 
extant in the final Board decision in a case must be the same 
issue for which the attorney is seeking payment.

In this case, there has been no final Board decision on the 
issue for which the appellant seeks payment, i.e., 
entitlement to a TDIU.  The Board's decision of July 2000 
addressed the veteran's appeal on the issues of service 
connection for a cervical spine disorder and increased 
ratings for a low back disability.  The veteran and the 
appellant signed a contingent fee agreement in October 2000.  
By March 2001 Order, the Court vacated, in part, the Board's 
July 2000 decision, and remanded the matters to the Board.  
By decision of June 2002, the Board again addressed the 
issues of service connection for a cervical spine disorder 
and an increased rating for a low back disability.  By 
December 2002 Order, the Court vacated the Board's June 2002 
decision, and remanded the matters to the Board.  By rating 
action of October 2003, the RO granted the veteran service 
connection for a depressive disorder, from November 8, 2001.  
In November 2003, the appellant, on the veteran's behalf, 
filed a claim for a TDIU.  By rating action of December 2003, 
the RO granted the veteran a TDIU from November 2001 based on 
impairment from his 2 service-connected disabilities: low 
back strain, and a depressive disorder.      

In support of the payment of attorney fees, the appellant 
argues that the veteran's original claim for an increased 
rating for his service-connected low back disability included 
an implied, but hitherto unadjudicated, claim for enhanced 
TDIU benefits, in that all claims in which there is evidence 
of both disability and unemployability automatically raise 
the issue of a TDIU under the provisions of 38 C.F.R. § 4.16 
(2005).  Similarly, the Court has held that the Board's 
failure to adjudicate an issue that was properly before it 
constitutes a final adverse Board decision with respect to 
that issue.  In the Matter of the Fee Agreement of Smith, 10 
Vet. App. 311, 313-14 (1997).  Whether an issue is reasonably 
raised is based on the submissions of the claimant or the 
evidence of record.  For TDIU claims in particular, once a 
veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits evidence 
of unemployability, the requirement in 38 C.F.R. § 3.155(a) 
that an informal claim identify the benefit sought has been 
satisfied, and the VA must consider whether a veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F. 3d 1378 
(2001); VAOPGCPREC 12-01.

In this case, while it is true that the veteran's combined 
percentage disability met the minimum percentage requirements 
for a TDIU, based in part on his service-connected low back 
disability, met the objective criteria for a TDIU, the Board 
emphasizes that the TDIU was granted on the basis of the RO's 
consideration of additional service-connected disability-the 
psychiatric disability for which service connection was not 
granted until well after the filing of the claim for increase 
and the July 2000 Board decision, and not solely due 
impairment from the low back disability.

Significantly, moreover, in this case, the evidence of record 
does not support a finding of unemployability-much less that 
the veteran's service-connected low back disability alone 
rendered him unemployable-at any time prior to, or at the 
time of, the Board's July 2000 decision.  While on November 
1995 VA examination, the veteran complained that his back 
bothered him at work, he was capable of standing for an  8-
hour work day operating a woolen loom.  On April 1997 VA 
examination, the veteran was noted to have separated from his 
job as a weaver in a textile factory a week ago, but this 
separation was not attributed to his service-connected low 
back disability.  Although, during a March 1998 Board 
hearing, the veteran testified that he had stopped working in 
1997 because of a back disability, on November 1998 VA 
examination he reported that he worked part-time doing 
"anything," that he recently had been hauling tires and 
doing carpentry work, and that he swam at a pool as part of 
his treatment.  At the time of a February 1999 VA 
examination, it was noted that the veteran was not working, 
but this was not attributed to his service-connected low back 
disability, and elsewhere in the examination report the 
veteran stated that his back pain was precipitated by working 
approximately 2 to 3 hours.  On June 1999 examination, R. 
LeBlond, M.D., noted that the veteran was not currently 
working, but this was not attributed to his service-connected 
low back disability.    

In sum, the evidence of record at the time of the July 2000 
Board decision includes several statements from the veteran 
regarding the physical demands of his work and impairment 
caused by his service-connected low back disability, but it 
was generally indicated that he was working at least part-
time, and merely seeking less physically-demanding work.

As there was no final Board decision with respect to the TDIU 
issue, and no reasonably-raised TDIU claim was properly 
before the Board at any time prior to the July 2000 Board 
decision, the Board finds that the appellant is not entitled 
to payment of attorney fees from past-due benefits based on 
the RO's December 2003 decision granting the veteran a TDIU 
from November 2001. 


ORDER

Payment of attorney fees from past-due benefits based on the 
RO's grant of a TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


